Case 1:19-cv-00662-CFC-CJB Document 285 Filed 04/12/21 Page 1 of 3 PageID #: 14622




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELA WARE

 CAREDX, INC.,


                             Plaintiff,

                     V.                          Civil Action No. 19-662-CFC-CJB

 NATERA, INC.,


                            Defendant.



                              MEMORANDUM ORDER

        Plaintiff CareDx, Inc. has brought claims of false advertising under the

 Lanham Act, common law unfair competition, and the Delaware Unfair or

 Deceptive Trade Practices Act against Defendant Natera, Inc. based on Natera's

 marketing campaign for its Prospera organ transplant test. D.I. 45 ,r,rs4-73.

 Pending before me is Natera's Motion for Summary Judgment of Counts 1, 2, and

 3 of CareDx's First Amended Complaint. D.I. 163.

       The motion is really a combination of at least three motions. It arguably

 comprises nine motions, as it seeks summary judgment based on lack of proof of

 three elements for each of the three asserted claims. See D.I. 164 at 2. Since it

 was filed as a single motion, I will treat it that way.
Case 1:19-cv-00662-CFC-CJB Document 285 Filed 04/12/21 Page 2 of 3 PageID #: 14623




       In its Concise Statement of Pacts filed in support of the motion, Natera

 identified the following fact as material to the motion and not in dispute: "Natera's

 website accurately states based on the cited studies (here, Sigdel and Huang) that

 Prospera is ' [m ]ore sensitive and specific than current assessment tools [including

 CareDx's AlloSure] across all types of rejection[.]"' D.I. 168 ,r 15. CareDx

 disputes this assertion of fact. It states that "Natera' s claim that Prospera is more

 specific than AlloSure is literally false." D.I. 203    ,r 15; D.I. 202 at 4.   And it cites

 record evidence that appears to support its position. See D.I. 203, Ex. 7 (Natera's

 expert affirming that the statement from Natera' s website refers to AlloSure ), Ex.

 14 at Appx000290 ("Natera' s own study documents that AlloSure has the higher

 specificity number."), Ex. 12 at Appx000235 (reporting the specificity of Prospera

 from Natera's study as 72.6%), Ex. 13 at Appx000255 (reporting the specificity of

 AlloSure from CareDx's study as 85%).

       Because there is at least one disputed fact that Natera has said is material to

 its motion for summary judgment, I will deny the motion. See Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986) (holding that summary judgment will not lie

 if there is a genuine dispute about a material fact).

       NOW THEREFORE, at Wilmington this Twelfth day of April in 2021, IT




                                            2
Case 1:19-cv-00662-CFC-CJB Document 285 Filed 04/12/21 Page 3 of 3 PageID #: 14624




 IS HEREBY ORDERED that Natera's Motion for Summary Judgment (D.I. 163)

 is DENIED.




                                           UNITED STXJiS DIS




                                       3
